Case 9:19-mc-80562-WPD Document 20 Entered on FLSD Docket 05/16/2019 Page 1 of 6



                        IN TH E U N ITED STATE S D ISTR ICT C O U R T
                       FO R TH E SO UT H ERN D ISTR ICT O F FL O RID A

                 CA SE N O .9:I9-M C-8OS6Z-D IM ITR OU LEA SN A TTH EW M AN

  ALL-TA G CO RP.,
                                                                       FILED BY                   D.C.
                       Plaintiff,

                                                                              MAï 16 2219
                                                                              ANGELA E.NOBLE
                                                                             CLERK U S DISK C7:
                                                                              s.D.oF/IA.-w.eB.
   CH ECK POW T SY STEM S,lN C .,

                       Defendant.

    O RD ER G R A NTIN G IN PA R T AN D DEN Y IN G IN PA RT D EFEN D A NT 'S M O TIO N
       TO CO M PEL N O N -PA RTY NE DA P,IN C.TO PRO DU C E A LL D O CU M EN TS
                              RESPONSIVE TO SUBPOENA IDE 11
                                                 AND
             REO UIRING FURTH ER CONFERRAL AND SETTING H EARING
         TH IS CA U SE is before the Court upcm D efendant, Checkpoint System s, lnc.'s

  (io efendant'')M otion to CompelNon-party Nedap,lnc.(1$Nedap'')to Produce a11Documents
  Responsive to Subpoena (DE 11.This matterwas referred to the undersigned upon an Order
  refening alldiscoverym attersto theundersigned forappropriatedisposition.SeeDE 6.Non-party

  Nedap tiled itsResponse(DE 13jon M ay 6,2019,andDefendantfileditsReply (DE 14J1.On
  May 13,2019,DefendantandNedapfiledtheirJointNotice(DE 181.TheCourtheldahearingon
  theM otion on M ay 15,2019.

         In itsM otion,D efendantasksthe Courtto enteran O rdercom pelling N edap to produce all

  docum ents and inform ation responsive to its Subpoena to Produce D ocum ents served on January



  l'
   T'hesealed,unredactedversionoftheReply isdocketed atDE 17.
Case 9:19-mc-80562-WPD Document 20 Entered on FLSD Docket 05/16/2019 Page 2 of 6




  4,2019.

         Specifically,the Subpoena seeks:

  1. D ocum ents sufficient to show the following inform ation for your sales of EA S system s to
     Retailers:
            The entities to w hom you sold the EA S system s'
                                                            ,
            W hen you sold the EA S system sto those persons;
         c. The quantities ofEA S system s sold;and
         d. ThepricesoftheEAS system s.
  2. D ocum ents sufticient to show the following inform ation for your sales of EA S labels to
     Retailers:
         a. The entitiesto w hom you sold the EA S labels;
         b. W hen you sold theEAS labelsto thosepersons;
         c. The quantitiesofEA S system s sold;and
         d. The pricesofthe EA S labels.
     D ocum ents sufticient to show the follow ing inform ation for your sales of EA S labels to
     m anufacturers,distributors,or packagers ofpackaged goods;or through any source-tagging
     arrangem ent:
         a. The entitiesto w hom you sold the EA S labels;
         b. W hen you sold the EA S labelsto those persons;
         c. The quantitiesofEA S system s sold;and
         d. The pricesofthe EA S labels.
     Agreements between Nedap and any ofthe following entities relating to EAS (including
     installationorservice),CCTV,andFire/lntrusionservices.
         a. A ll-Tag Corporation
         b. FE M oran Security Solutions
         c. BestSecurity lndustries
         d. Controltek,and
         e. S-Tran
     Documentssufticienttoshow thegeographicareasintheUnitedStateswhereNedap (either
     onitsownorinaffiliationwithanotherentityorentities)canprovideinstallationand/orservice
     ofEA S system s.
  6. Proposals,bids,presentations,or offering m aterials provided to Retailersregarding the sale,
     installation,orservice ofEA S system s.
     A greem entsw ith R etailersregarding the sale,installation,orservice ofEA S system s.
     Documentsconcerning the perfonnance ofAll-Tag'sRF labels,including testreports(for
     example,onlyteststhatwereperformed in oraboutOctober2015),analysesoftestingdata,
     comparisonswithotherRF labels,andcommunications(both internalandexternal)regarding
     the foregoing.
Case 9:19-mc-80562-WPD Document 20 Entered on FLSD Docket 05/16/2019 Page 3 of 6




     TheCourthascarefullyconsideredtheMotion(DE 11,theJointNoticegDE 181,thearguments
 presented by the D efendantand by N edap atthe M ay 15,2019 hearing,and the entire docketin

  this case, which is pending at 9:I7-CV -8IZ6I-D IM ITROU LEA SN A TTHEW M AN . A t the

  hearing,counselforD efendantand N edap represented to the Courtthatthey had narrow ed down

  m any of the issues presented in the M otion and had com e to a tentative com prom ise regarding

  some ofthe disputes.Thzee issuesremained forthe Courtto detennine:1)the producticm of
  Nedap's aggregate sales information,forthe relevanttime period,sorted by product;2) the
  productionofcorrespondencerelatedtoNedap's2015testingofPlaintiffAll-Tag'slabels'
                                                                                 ,and3)
  the m arketing m aterials thatN edap has provided to Retailers,including a listof the Retailers to

  w hom the m aterials were provided.A fter carefulconsideration,and as stated in open court,itis

  hereby O R DER ED as follow s:

              D efendant's M otion to Com pel N on-party N edap, Inc. to Produce a11 D ocum ents

              Responsiveto Subpoena (DE 11isGRANTED totheextentthatDefendantseeksto
              compelNedap to produce N edap's aggregate sales inform ation,sorted by product,

              between 20l2 and 2016.D efendantand N edap represented to the Courtatthe M ay 15,

              2019 hearing that N edap has already provided the sales inform ation from 2016 to

              present.How ever,N edap represented at the hearing that tw o foreign N edap entities,

              N edap N V and N edap A siaz are the entities thatare in controlofthe salesinform ation

              from 2012 to 2016.N edap stated atthe hearing thatitcould requestthe infonnation

              from the tw o foreign entities in orderto produce the inform ation to D efendant.N edap



  2Nedap,lnc.isheadquartered in the U nited States.
Case 9:19-mc-80562-WPD Document 20 Entered on FLSD Docket 05/16/2019 Page 4 of 6



          ishereby O R D ER ED to requestthe salesinform ation in disputefrom thosetw o foreign

          N edap entities and produce it to Defendant,and to provide a copy to Plaintiff.By

          agreeingtorequestthisinformation,Nedapdoesnotwaiveanyobjectionsorrightsto
          the production off'urther discovery.N edap shallproduce this discovery to D efendant

          (with acopytoPlaintifg on orbeforeM ay24,2019.
       2. D efendant's M otion to Com pel N on-party N edap, lnc.to Produce a1l D ocum ents

          Responsive to Subpoena (DE 11isDENIED to the extentthatDefendantseeksto
          com pelN edap to produce correspondence related to N edap's 2015 testing ofPlaintiff

          All-Tag's labels.D efendantasserts thatit seeks the correspondence for its defense of

          Plaintiff s Lnnham Act claim s foralleged disparagem entbased on Checkpoint's own

          performancestudiesofAll-Taglabels.gDE 18,pg.2J.However,Nedap hasalready
          produced the testresults for the perfonnance study at issue to D efendant.The Court

          tinds that correspondence betw een N edap em ployees related to the testing is not

          relevantor proportionalto the needs of this case,pursuant to FederalR ule of Civil

          Procedure 26(b)(1),considering thatDefendantisalready in possession ofthe test
          results.

             3.      The Courtw illR ESER V E Ruling on Defendant'sM otion to Com pelN on-

          Party Nedap,lnc.to Produce allDocumentsResponsiveto Subpoena (DE 1)to the
          extentthatD efendantseeks the production ofthe m arketing m aterials thatN edap has

          provided to Retailers,including a list of the Retailers to whom the m aterials w ere

          provided.D efendant argues that the production of this infonnation w ould levelthe

          playing field,because Plaintiffhasrecently retained aform erN edap em ployee,Patrick
Case 9:19-mc-80562-WPD Document 20 Entered on FLSD Docket 05/16/2019 Page 5 of 6



             O 'Leary,as an expertw itness in this m atler and thus Plaintiff allegedly already has

             access to this inform ation through M r.O 'Leary.D efendant argues that it should be

             entitled to rely on the sam e inform ation that M r.O 'Leary m ay be relying on as an

             expertw itness.D efendantalso arguesthatN edap'sproduction ofthe listofRetailers

             that N edap m arkets to w ould elim inate or lim it the need for D efendant to enforce

             subpoena againstfive differentIntegrators w ho sellN edap's productsto R etailers.In

             response,N edap assertsthatithasprovided the exem plarPow erpointpresentation,but

             itcannotidentify the Retailers in the presentation due to N on-D isclosure A greem ents.

             The Courtw illRESER VE nzling on thisissue.D efendantand N edap shallcontinue to

             conferin an attem ptto com e to a resolution on this m atter.On orbefore M ay 31,2019,

             Defendantand Nedap shallsubm ittotheCourteitheraproposed ordermemorializing

             D efendantand N edap's agreem ent,orthey shallfile a JointN otice advising the Court

             on what,ifanything,hasbeen resolved and the speciticissuesthatrem ain in dispute,

              aswellastheposition ofeach party onthe specifk remaining disputets).TheCourt
             hopes that Defendant and non-party N edap will resolve this issue cm their Own.

              H ow ever,ifthey are unable to do so,the Courtw illdecide the issue prom ptly.

         4. ltis hereby O R DER ED thata furtherdiscovery hearing on this M otion shallbe held

              as follow s3:




  3If, in Defendantand N edap'sJointNotice sled on M ay 31,2019,Defendantand Nedap inform the Courtthatthey
  havecompletely resolved thisissue,the Courtwillconsidercancelling the discovery hearing scheduled forJune6,
  2019 asto this M otion only.
Case 9:19-mc-80562-WPD Document 20 Entered on FLSD Docket 05/16/2019 Page 6 of 6



                                   D A TE:           Thursday,June 6,2019
                                   TIM E:            2:00 P M .4
                                   PLA CE:           United StatesD istrictCourt
                                                     701 Clem atis Street
                                                     W estPalm Beach,Florida
                                                     Courtroom :6,Third Floor

              The Clerk is D IREC TED to m ail a copy of this Order to counsel for N edap,

              ChristopherNaveja,Esq.,ofSaulEwingAmstein& Lehr,LLP,16lNorthClarkStreet,
              Suite 4200, Chicago, lllinois 60601. A dditionally, counsel for D efendant is

              O RD ER ED to em aila copy ofthiso rderto ounselforthe non-party.

          DONEandORDEREDinChambersthislt'dayofMay,2019,atwestpalmBeach,
  Palm Beach County in the Southern D istrictofF1 rda.
                                                                      1

                                                       W ILLIA M M A TTH W M AN
                                                     UN ITED STATES M A    TRA TE JU DG E




  4Topromotejudicialandattorneyeconomy,theCourtissettingthisMotionforhearingatthesamedateandtimeof
  a motion hearing in the related case 9:l7-cv-slz6l-Dim itrouleas/M alhew man.

                                                         6
